t c memo united_states tax_court cascade partnership james m and margaret c costello tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date larry n johnson for petitioner edward d fickess for respondent memorandum opinion gerber judge the parties by means of cross-motions for partial summary_judgment seek resolution of their controversy over whether the period for assessment had expired at the time respondent mailed the notice of final_partnership_administrative_adjustment fpaa more specifically the question we consider is whether a consent to extend the period for assessment executed by one of the partnership’s general partners effectively extended the assessment_period petitioner contends that the general_partner who executed the consent was not authorized to do so and that the consent is of no effect respondent contends that the general_partner was authorized to execute the consent thereby extending the period for assessment alternatively respondent argues that even if the executing general_partner was unauthorized petitioner is equitably estopped from now asserting that the general_partner lacked authority background cascade partnership cascade was formed under the uniform_partnership_act of the state of washington wash rev code sec dollar_figure west on date by individuals each of cascade’s partners was also a partner in price waterhouse a certified public accounting partnership that also specializes in tax matters john r walsh jr walsh who also was a price waterhouse partner but not a partner of cascade was the promoter of cascade walsh promoted partnership interests to james m costello costello and other partners of price waterhouse walsh was appointed by the partners to manage cascade by means of the following partnership language the partners appoint john r walsh jr as the manager who shall have all the rights to manage the partnership assets including designating an agent to serve under his direction he shall not be liable for any loss or diminution of the partnership’s assets unless due to his gross negligence misconduct or lack of good_faith the partnership_agreement also contained the statement that all decisions and management of the partnership shall be made by the majority of the shares held by the partners the partnership shares were in dollar_figure units with total capital_investment set at dollar_figure no partner possessed a majority percentage interest in cascade the partner with the largest percentage interest as of the close of was william smart cascade a tefra1 partnership for federal tax purposes was formed as an investment vehicle for the price waterhouse accounting partners to collectively invest as a limited_partner in wall street associates wall street a partnership not subject_to the provisions of tefra wall street issued a schedule_k-1 in cascade’s name in care of walsh by a letter dated date respondent notified cascade of the commencement of an examination of cascade’s and income_tax returns under the unified partnership audit procedures of sections the letter was addressed to cascade partnership tax_matters_partner third floor times square building seattle washington an information document tefra partnership provisions were added to the code by the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated request form requesting financial and partnership information was sent along with the date letter cascade’s partnership return for was signed on behalf of the partnership by costello as a general_partner it was also signed by walsh as preparer initially respondent’s agent dealt and corresponded with walsh in connection with cascade’s audit in a date letter to walsh at price waterhouse respondent’s agent confirmed a date appointment with walsh and indicated that the examination would be limited to inspecting certain requested records and verifying each partner’s cascade basis in that letter the agent pointed out that cascade was a pass-through partnership that would most likely be placed in suspense until the examination of wall street was completed from the correspondence it appears that respondent’s agent believed that walsh was authorized to represent cascade after receiving notice that the period for assessment would soon expire respondent’s agent sent a letter dated date to cascade in care of walsh attaching a special consent to extend the time to assess tax attributable to items of a partnership form 872-o and requesting its execution to extend the assessment_period after receipt of the form 872-o walsh realizing that he was not a partner of cascade contacted costello the only partner of cascade who worked in close approximation to walsh at price waterhouse walsh advised costello that a partner of cascade had to sign the form 872-o and costello agreed to be the signing partner costello signed the form 872-o on date and returned it to respondent’s agent costello signed the form 872-o on the line designated for the tax_matters_partner tmp rather than the one designated for a representative of the partnership because he was a general_partner of cascade costello did not do any research to determine if he was or was not authorized to sign as tmp and or on behalf of cascade or its other partners during date walsh received a copy of the form 872-o that had been counter-executed on behalf of respondent on date by a date letter addressed to cascade in care of costello as tmp respondent transmitted a summary report of the examination that contained a single adjustment disallowing dollar_figure of pass-through loss claimed through wall street the letter also directed costello as tmp to provide a copy of the summary report to the other partners costello in an date letter corresponded with respondent advising that wall street’s examination was at the appeals level and because of cascade’s pass-through status petitioner chose not to attend a closing conference petitioner protested with respect to the summary report in a date document that was signed by costello as tmp respondent’s agents continued to send correspondence to costello addressed to him as cascade’s tmp costello received a date fpaa containing a determination disallowing the pass-through loss claimed through wall street costello’s petition to this court filed date disagreed with the adjustment and requested that the case be held in suspense until the outcome of the wall street examination at the time costello executed the petition he had become aware that there may be some question about whether he was authorized to be cascade’s tmp in spite of this recognition costello signed the petition to this court containing the allegation that it was filed by him in his capacity as cascade’s tmp by an date order of this court the caption of this case was changed the original caption as shown on the petition reflected james m costello and margaret c costello as petitioners the order changed the caption to reflect cascade partnership james m and margaret c costello tax_matters_partner on date almost years later petitioner moved to amend its petition in order to plead that the assessment_period had expired prior to the time respondent mailed the fpaa in this case thereafter the parties each moved for partial summary_judgment walsh had not been formally designated as cascade’s tmp and he had not received a power_of_attorney from cascade or its partners for the specific purpose of representing the partnership before respondent costello although a general_partner of cascade had not been expressly designated as cascade’s tmp and he was not the partner with the largest partnership_interest costello held himself out as an agent of cascade and permitted respondent to believe that he was cascade’s tmp respondent’s agents relied to their detriment on costello’s manifestation of authority to act as tmp on behalf of cascade the other partners of cascade were aware that costello held himself out as cascade’s tmp discussion rule b provides that a motion for summary_judgment shall be allowed and considered if the pleadings and admissions show that there is no genuine issue of material fact and that a decision may be rendered as a matter of law 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 85_tc_267 the facts are viewed in a light most favorable to the nonmoving party 79_tc_340 in this case both parties moved for summary_judgment based on documents and affidavits there is no genuine issue of material fact as between the parties and this matter is ripe for resolution by means of summary_judgment petitioner argues for a decision in its favor because the fpaa was issued outside the normal 3-year period for assessment because the consent to extend the assessment_period was executed by a person who was without capacity to do so more specifically petitioner contends that under the applicable statutes and regulations costello was not cascade’s tmp and he was otherwise not authorized in writing by the partnership to extend the assessment_period conversely respondent argues that the consent was valid and effective to extend the period for assessment to include the date on which the fpaa was mailed more specifically respondent contends that under the partnership_agreement and the law of the state of washington costello was authorized in writing to bind the partnership to the consent extending the assessment_period addressing petitioner’s argument respondent contends that even if costello was not an authorized tmp petitioner should be equitably estopped from now denying that costello lacked authority to execute the consent to extend the assessment_period section a generally provides for a 3-year period within which respondent may assess a partnership or affected a tmp is defined as the general_partner designated as such by the partnership or the general_partner with the largest profits interest at the close of the year in question or where there is more than one such partner then the one of such partners whose name appears first alphabetically if no partner is designated and the secretary determines it is impracticable to apply the above rules then the secretary may select a tmp sec_6231 item section b permits extension of the 3-year period by means of agreement subparagraph a of section b permits an individual partner to extend the assessment_period with respect to that partner subparagraph b of section b provides for extensions applicable to all partners by means of agreements entered into with the tmp or any other partner who is authorized in writing by the partnership to enter into an extension agreement at the time early that costello executed the form 872-o no regulations had been issued concerning the provisions of section temporary procedural regulations were adopted providing specific requirements for the written authorization for persons other than a tmp to execute a consent binding on all partners after the consent to extend the assessment_period had been executed see sec_301_6229_b_-1t temporary proced admin regs fed reg date under the temporary_regulation the statement or writing is to contain the identity of the partnership and the person being authorized along with their address and taxpayer_identification_number in addition the particular taxable_year s of the partnership was to be identified and the writing was to be signed by all persons who were general partners at any time during the effective year or years of the authorization in 95_tc_227 we held that the taxpayer’s reliance on this temporary_regulation for a consent executed prior to the regulation’s issuance was misplaced we held that the regulation would not invalidate prior authority given to execute a consent signed by all persons who were general partners at any time during the effective year or years of the authorization petitioner relies on the temporary_regulation because no writing existed here it was also noted in amesbury apartments ltd v commissioner supra pincite and 97_tc_287 that the regulation’s specific requirements for authorizing a person to execute a consent are not mandatory more significantly respondent would not have been informed by such notification as set forth in the regulation because that regulatory requirement did not exist at the time the consent in question was executed by costello respondent does not address the temporary_regulation instead respondent relies on state of washington statutory provisions for her argument that costello as a general_partner was capable of binding cascade to the agreement to extend the assessment_period in particular respondent relies on wash rev code sec_25 which in pertinent part provides partner agent of partnership as to partnership business every partner is an agent of the partnership for the purpose of its business and the act of every partner including the execution in the partnership name of any instrument for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership unless the partner so acting has in fact no authority to act for the partnership in the particular matter and the person with whom he is dealing has knowledge of the fact that he has no such authority a partner who deals with third persons without notice of any lack of authority binds the other partners if the transaction be such as the public may reasonably conclude is directly and necessarily embraced within the partnership business as being incident or appropriate to such business according to the course and usage of conducting it cummings v nordmark p 2d wash quoting merrill v o’bryan p wash whether a partner is within the scope of his authority is a question for the trier of fact 145_us_512 cummings v nordmark supra pincite respondent also relies on amesbury apartments ltd v commissioner supra a case in which we held valid a consent to extend the assessment_period that was signed for the partnership by an accountant the accountant signed the consent based on a power_of_attorney authorizing him to represent that partnership before the internal_revenue_service including the power to extend the period for assessment with respect to the partnership the power_of_attorney had been signed by one of two general partners who was not the tmp respondent argues that a partnership can only act through its agents and that a general_partner is an agent who under washington law may bind a partnership in this regard and in connection with washington law this court has held that the execution of a consent is not an extraordinary act and thus not beyond the authority normally extended to a general_partner cambridge research v commissioner supra pincite petitioner argues that the partnership_agreement modified the normal provisions of the washington statute which embodies the uniform_partnership_act petitioner refers to paragraph of the partnership_agreement that provides all decisions and management of the partnership shall be made by the majority of the shares held by the partners petitioner contends that the quoted provision generally limits any partner from acting on behalf of the partnership in a similar case involving a louisiana partnership we held that a partner who was neither the tmp nor explicitly authorized by the other partners had effectively extended the period for assessment by joining in the execution of consents with the government agent see medical business facilities ltd v commissioner tcmemo_1994_38 revd 60_f3d_207 5th cir this court’s holding in that case was based on two analyses first under louisiana law and federal tax cases it see also investment engrs ltd v commissioner tcmemo_1994_255 was held that the general_partner who signed the consent had authority to bind the partnership second interpreting the partnership_agreement in that case we held that the signing partner was not prohibited from extending the period for assessment for the partnership however the u s court_of_appeals for the fifth circuit reversed our decision in medical the court_of_appeals disagreed with our interpretation of the partnership_agreement based on its interpretation the court_of_appeals found that the general_partner who signed the consent under state law was not authorized to bind the partnership finally the court_of_appeals addressed an estoppel argument raised at the appellate level the court_of_appeals stated that in order for equitable_estoppel to apply the government must show that the partnership was aware of the facts that the partnership intended the irs to act on its representation that the signing partner was the tmp that the government did not know of the facts and that the government reasonably relied on the partnership's representations to its substantial detriment medical business facilities ltd v commissioner f 3d pincite the court_of_appeals also explained that the regulations which provided the circumstances under which a tmp is designated and made known to the commissioner were promulgated date see sec_301_6231_a_7_-1t temporary proced admin regs fed reg date that regulation required the designation of a tmp at the time the return is filed or subsequently by a statement filed at the service_center at which the partnership return was filed the court_of_appeals then reasoned that the commissioner would be on actual notice of the identity of the tmp after date and would not be in reasonable reliance of a partner’s portrayal as tmp based on that reasoning and the fact that several consents were executed by the general_partner as tmp both before and after the regulation was promulgated or enacted the court_of_appeals in medical held that estoppel did not apply because only one of the consents was executed prior to the promulgation of the regulation the court held that the commissioner’s estoppel argument applies to only one of the consents medical business facilities ltd v commissioner f 3d pincite the facts of this case are generally similar to those in medical one significant difference that distinguishes this case from medical is that in this case only one consent was executed on date which was prior to the date promulgation of the regulation the consent used in this case is of the open-ended variety in that it continues in effect until certain action s are taken by the parties the facts in this case show that the partnership was aware of the circumstances costello executed documents as the tmp of the partnership walsh the promoter and manager of the partnership specifically requested costello to execute the consent costello was requested by respondent’s agents to notify the other partners of action taken by respondent there is no question that costello walsh and the other partners were aware that respondent was acting on costello’s execution of documents including the consent and correspondence with respondent in addition costello signed the partnership return for the year in question we also note that walsh costello and the other partners of cascade were all partners in a nationally known firm of certified public accountants that among other matters specializes in federal taxation finally it is clear that respondent did not know that costello was not the appointed or qualified tmp and that costello's representations were reasonably relied on to respondent's substantial detriment under these circumstances we hold that cascade is estopped to deny costello’s authority to execute a consent binding the partnership to an extension of the period for assessment there is no need to express our agreement or disagreement with the rationale of the u s court_of_appeals for the fifth circuit this is so because the facts in this case are distinguishable from the facts in medical business facilities ltd v commissioner supra as to the estoppel issue moreover the partnership’s place of business was washington state and the u s court_of_appeals for the ninth circuit would be the appropriate appellate venue see sec_7482 54_tc_742 affd 445_f2d_985 10th cir 27_tc_713 revd on other grounds 258_f2d_562 9th cir the u s court_of_appeals for the ninth circuit has not addressed this specific question and accordingly it is not necessary to analyze whether the consent was properly executed under any other theory additionally the circumstances here are reminiscent of those we considered in 100_tc_353 mishawaka in mishawaka a tefra partnership petition filed during the period designated for the tmp was executed by a partner other than the tmp for that partnership neither mishawaka properties co 's partners nor respondent designated a tmp about years after the petition was filed and after pretrial and test case activity mishawaka properties co 's partners moved to dismiss because the petition was filed by a partner other than a tmp relying on 70_tc_623 we held that the mishawaka properties co partners implicitly adopted and or ratified the filing of the petition by knowingly allowing their interests to be represented before the internal_revenue_service and before this court in part our holding relied on california cases providing that a purported agent's act may be adopted expressly or it may be adopted by implication based on conduct of the purported principal from which an intention to consent to or adopt the act may be fairly inferred including conduct which is 'inconsistent with any reasonable intention on his part other than that he intended approving and adopting it ' rakestraw v rodrigues p 2d pincite quoting ballard v nye cal p mishawaka properties v commissioner supra pincite we further stated that the underlying concept of the implied ratification principle is to reach the same result where the person s with control_over the authority allow others to exercise it without repudiation that principle is no less appropriate or proper in the setting of sec_6226 and sec_6231 than in sec_6212 and sec_6213 id pincite although the holding in mishawaka is not directly relevant the circumstances and rationale of that case are comparable to those considered in this case to reflect the foregoing an appropriate order will be issued granting respondent’s and denying petitioner’s motion for partial summary_judgment
